Citation Nr: 0022229	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  97-25 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease to include hypertension.

2.  Entitlement to service connection for a right eye 
disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for residuals of a left 
leg injury including numbness.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from October 1951 to October 
1971.

The current appeal arose from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Fort Harrison, Montana.  
The M&ROC denied entitlement to service connection for 
hypertension to include hypertensive heart disease, residuals 
of right thumb and left knee injuries, loss of the right eye 
due to limited blood flow, spinal fusion, and numbness of the 
left leg.

The veteran provided oral testimony before a Hearing Officer 
at the M&ROC in July 1997, a transcript of which has been 
associated with the claims file.

In December 1997 the Hearing Officer at the M&ROC affirmed 
the determinations previously entered.

In March 1998 the Hearing Officer at the M&ROC granted 
entitlement to service connection for residuals of a right 
thumb injury with assignment of a noncompensable evaluation, 
and affirmed the determinations previously entered.

In October 1998 the Board of Veterans' Appeals (Board) 
remanded the case to the M&ROC for further development and 
adjudicative actions.

The M&ROC affirmed the determinations previously entered in 
March 2000.

In May 2000 the veteran requested a hearing before a travel 
Member of the Board sitting at the M&ROC.  This request is 
further addressed below.



In July 2000 the M&ROC denied entitlement to service 
connection for bilateral hearing loss, residuals of exposure 
to Agent Orange, and post-traumatic stress disorder.  The 
M&ROC also granted entitlement to an increased (compensable) 
evaluation of 10 percent for residuals of a laceration to the 
right thumb including scar with distal sensory nerve damage 
effective from May 2, 2000.  The veteran was notified of the 
above determination; however, a notice of disagreement with 
the above determination has not been submitted, and the above 
claims are not considered part of the current appellate 
review.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the M&ROC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, in May 2000 the veteran requested 
a hearing before a travel Board Member to be held at the 
M&ROC.


It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2000).  Pursuant to 38 C.F.R. § 20.700 (1999), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, this case is remanded to the M&ROC 
for the following action:

The M&ROC should take appropriate action 
to schedule the appellant for a personal 
hearing before a Member of the Board 
sitting at the M&ROC.  A copy of the 
notice to the appellant of the scheduling 
of the hearing should be placed in the 
record.

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
purpose of this remand is to accord the appellant due process 
of law.  The appellant need take no action until he is 
notified by the M&ROC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

